DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment submitted 11/18/2021 is acknowledged. Claims 4-5 are canceled and claims 25-26 are newly added claims; thus, claims 1-3 and 6-26 remain pending and are the claims examined below. 

Election/Restrictions
As discussed in the telephonic interview on November 21, 2021, and in view of Applicant’s arguments (see pages 1-2 of the arguments/remarks filed 11/18/2021), WONG et al. (US 10,092,047) teaches a system that does not have gripping members that can grip opposite sides of a downwardly hanging cuff and then be moved horizontally. Hence, WONG, as relied upon in the Requirement for Restriction/Election submitted 09/08/2021, fails to teach the common special technical feature of Groups I-IV. Consequently, the Requirement for Restriction/Election submitted 09/08/2021 is withdrawn and claims 1-3 and 6-26 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-3 and 6-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the recitation “said former” in line 9 renders the claim indefinite. Lines 1-2 of the claim introduce “a series of dip moulding formers,” and it is not clear if the recitation “said former” is referring to a particular former in the series of dip moulding formers (if so, which one) or if the recitation is referring to the series of dip moulding formers. The recitation “said former” is being interpreted to be equivalent to the series of dip moulding formers. 	Additionally, the recitation “the other one of said members” in line 7 lacks proper antecedent basis as it is not clear if “said member” is referring to the first gripping member/second gripping member/gripping members introduced in lines 6-7 of the claim. 
Regarding claim 3: there is insufficient antecedent basis for the recitation "the bearing surface" in line 2. Claim 3 depends from claim 1, which does not include a bearing surface; therefore, it is not clear what structure is being referred to in the claim. Claim 2 first introduces "a bearing surface" in line 2, but claim 3 does not depend from claim 2. For the purposes of art rejections, "the bearing surface" recited in claim 3 is being interpreted to be equivalent to the bearing surface introduced in claim 2.
Regarding claims 2, 6-14 and 17: these claims are dependent, either directly or indirectly, on independent claim 1 and therefore exhibit the same indefiniteness. 
Regarding claim 15: the recitation “the former” in lines 27-28 renders the claim indefinite. Line 3 of the claim introduces “a plurality of dip moulding formers,” and it is not clear if the recitation “said former” is referring to a particular former in the series of dip moulding formers (if so, which one) or if the recitation is referring to the series of dip moulding formers. The recitation “said former” is being interpreted to be equivalent to the plurality of dip moulding formers. Moreover, there is lack of 
Regarding claims 16 and 18: these claims are dependent, either directly or indirectly, on independent claim 15 and therefore exhibit the same indefiniteness. 
Regarding claim 19: the recitation “said former” in line 4 renders the claim indefinite. Line 1 of the claim introduces “dip moulding formers,” and it is not clear if the recitation “said former” is referring to a particular former in the plurality of dip moulding formers (if so, which one) or if the recitation is referring to the series of dip moulding formers. 
Moreover, the recitation “positioning the first gripping member and the second gripping member to provide a gap between said opposed gripping surfaces where said gripping surfaces are closest” in lines 13-14 is indefinite as it not clear if the gripping surfaces are closest to one another or closest to another element/component. 
Regarding claims 20-23 and 25: these claims are dependent, either directly or indirectly, on independent claim 19 and therefore exhibit the same indefiniteness. 
Regarding claim 24: the recitation “said former” in line 10 renders the claim indefinite. Lines 3-4 of the claim introduces “a plurality of dip moulding formers,” and it is not clear if the recitation “said former” is referring to a particular former in the plurality of dip moulding formers (if so, which one) or if the recitation is referring to the series of dip moulding formers. 
Regarding claim 26: this claim is dependent on independent claim 24 and therefore exhibits the same indefiniteness. 




Allowable Subject Matter
Claims 1, 15, 19 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter: 
LANDAU (GB 851,853; of record) teaches a method of stripping a rubber hollowware (equivalent to a glove) from a finely fitting former (page 1, line 8-9).  LANDAU teaches that the stripping method comprises of locating an article-charged former in an operative position between at least two gripping members which are in a first position out of contact with the article. Translating the members to a second position in gripping contact with the article, effecting relative movement between the members and the former to strip the article therefrom, translating the members to said first position, removing the empty former from between the members, and locating a charged former in the operative position (page 1, lines 44-57). LANDAU teaches in detail in Fig. 1 a row of formers is moved to an operative position between the two resilient pads 15, each of which stretches the whole length of the row. Fig. 1 shows that the row 
FUNKHOUSER et al. (US 3,655,317; of record) teaches a gripping device, wherein the gripping device comprises opposed first and second gripping members, said gripping members being relatively movable with respect to each other and providing opposed gripping surfaces (Fig. 1) on opposite side of the gaps, where gripping members are closest to one another. Funkhouser teaches a cuff or bead comprising a rolled portion approximately one-sixteenth inch in diameter around the wrist portion of the glove which is thicker than the remaining cuff portion (column 1, lines 38-40). FUNKHOUSER also teaches in Figs. 1 and 4, the stripping of the glove by positioning the gripper device and clamping around the beaded cuff portion (see 15/554,057 – NOA submitted 11/10/2021).
STOLLERY et al. (WO 2014/122595; of record) teaches a glove stripping apparatus (page 12, line 16 – page 18, line 29; FIGs. 1-7) including a gripper (14 - FIG. 2) having a first gripping member (16, 18 - FIG. 2) and a second gripping member (15, 17 - FIG. 2), and at least one of said gripping members being movable relative to the other one of said members for gripping said opposite first and second sides of said downwardly hanging cuff end portion, the gripper being movable away from the former during stripping of the glove (page 12, line 26 – page 14, line 3; FIGs. 1-7).
Though, the closest prior art of record discussed above, fails to teach or reasonably suggest the claimed glove stripping apparatus meeting every independent claim limitation; specifically, the claimed abutment located proximate the first side of the downwardly hanging cuff end portion, and an open space beneath the abutment where the gripper moves substantially horizontally beneath the abutment until the glove is fully stripped from the formers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743